Citation Nr: 1734870	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to January 1986, and in the United States Marine Corps from November 1986 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the record.

In November 2014, the Board found that new and material evidence had been received in order to reopen the Veteran's claims for service connection for right and left knee disorders and denied the claims on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in May 2016, the Court issued a Memorandum Decision vacating the Board's decision to the extent that it denied the claims for service connection and remanded the case for further adjudication.  In November 2016, in accordance with the May 2016 Memorandum Decision, the Board remanded this matter for development.  It now returns for further appellate review.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed right knee degenerative joint disease (DJD) and Baker's cyst are related to his military service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed left knee DJD and chondromalacia are related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee DJD and a Baker's cyst have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left knee DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his currently diagnosed right knee DJD with Baker's cyst and left knee DJD and chondromalacia (see January 2014 VA knee examination report) first manifested in service, or were caused by extensive marching with heavy equipment therein.  

The Board notes the Veteran's service treatment records confirm that he was treated for overuse syndrome of the right knee and a soft tissue injury to the left knee.  He also reported having swollen or painful joints during his separation examination.  

As noted in the November 2016 remand, the record contains a January 2014 VA opinion that the Veteran's right and left knee disorders were not related to his military service that the Board found to be most probative in denying his claims in the November 2014 decision; however, in the May 2016 Memorandum Decision, the Court found this opinion was inadequate as the examiner failed to consider whether the Veteran's right and left knee disorders could have been incurred in service, even if he was not diagnosed with or treated for "chronic" right and left knee disorders therein.  Accordingly, in November 2016, the Board remanded the appeal for procurement of an addendum opinion to address whether it was at least as likely as not that the Veteran's right and left knee disorders were related to his military service.  Upon review of the evidence submitted since such time, the Board finds that service connection for right knee DJD with Baker's cyst and left knee DJD with chondromalacia is warranted.  

In this regard, in a December 2016 letter, Dr. R.M., the Veteran's private physician, opined that the Veteran's currently diagnosed "knee problems are a direct effect of his military service."  In support thereof, Dr. R.M. cited the Veteran's in-service knee treatment and his reports of prolonged knee trauma from cartilage wear during his military service.  He also observed that the Veteran's knee DJD was premature, indicating a nonorganic cause.  

Thereafter, in March 2017 a VA examiner provided a detailed report of the Veteran's medical history and found that it was less likely than not that his diagnosed bilateral knee disorders were related to service.  In support thereof, she noted the Veteran's DJD was not premature given his age, his arthritis was mild and would be more advanced if it onset during service, and there was a significant delay between his service and his DJD diagnoses.  

In June 2017, after reviewing the March 2017 VA examiner's opinion, Dr. R.M. provided a second opinion.  Contrary to the March 2017 examiner's opinion, Dr. R.M. noted that the progression of arthritis after trauma varies amongst patients and the disease's progression cannot be generalized to every individual.  With regard to the VA examiner's opinion that the Veteran's knee DJD was only mild on x-ray imaging, Dr. R.M. cited medical literature noting that "'radiographic changes of osteoarthritis are insensitive, particularly with early disease and often correlate poorly with symptoms.'"  Indeed, he noted that arthritis can be diagnosed without x-ray findings based on usage of the joint and the presence of certain symptoms.  Ultimately, he stated "it is more likely than not that the overuse injury and reinjuries that the [Veteran] sustained while in the military [were] the initiating sequence for his subsequent osteoarthritis/degenerative arthritis knee complaints.[]  Furthermore, there is a high probability that there was a direct relationship with his injuries as documented in his military record and his current knee degenerative arthritis."

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's right knee DJD with a Baker's cyst and left knee DJD with chondromalacia are related to his military service.  In this regard, both Dr. R.M. and the VA examiner are competent medical professionals, and considered the totality of the evidence as well as medical principles in rendering their opinions.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for right knee DJD with a Baker's cyst and left knee DJD with chondromalacia is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right knee DJD with a Baker's cyst is granted.

Service connection for left knee DJD with chondromalacia is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


